Title: To James Madison from Vincent Bramham, 28 January 1811
From: Bramham, Vincent
To: Madison, James


Dear Sir,Monday Evening January 28th. 1811
Not until last night did I receive your letter owing to my absence from home. Few can lament your Ill health more than I do, and few very few wou’d rejoice more were your health perfectly restored.
The Collectors office to which your friendly confidence calls my attention occasioned me to day to make some enquiries as to the duties and lucre thereto attached. Poor Muse (who seems extremely unhappy at the distracted state of his affairs) gives me no information calculated greatly to rouse my Anxiety: he says the profits at present, after deducting incidental and unavoidable expences, are very inconsiderable; And I think the lowering appearences of the Multiform restrictions on neutral commerce betoken no hope of a Speedy change. The Sacrifice of my accustomed habits for a Town residence cou’d not be prudently warranted for a much less sum than $1.000 ⅌ Annum.
You my dear Sir are contiguous to that department of State where a correct knowledge as to the profit can be satisfactorily obtaind; and your Superior discernment in the probable state of our future commerce whereby the Emoluments of the office may be encreased render you more competent than I am to decide, therefore I most willingly confide to your better Judgment to propose me or not: and in the event of my appointment be well assured your friendship and preference of me Shall not be abused.
I have not been inattentive to your request as it respects your little Kentuckey friend, and am informed by Thompson he certainly will not start earlier than about the 1st. of April. At any time to hear from you will afford the sincerest pleasure to Dr Sir yours very truly
Vin Bramham
 